UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1122



GURLEY E. GLENN,

                                            Plaintiff - Appellant,

          versus


TWO EMPLOYEES OF THE PUBLIC SERVICE COMPANY OF
NORTH CAROLINA, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-98-498-1)


Submitted:   May 13, 1999                   Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Gurley E. Glenn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gurley E. Glenn filed an untimely notice of appeal. We dismiss

for lack of jurisdiction.     The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4.    These periods are "man-

datory and jurisdictional."    Browder v. Director, Dep't of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).     Parties to civil actions have thirty

days within which to file in the district court notices of appeal

from judgments or final orders.    Fed. R. App. P. 4(a)(1).    The only

exceptions to the appeal period are when the district court extends

the time to appeal under Fed. R. App. P. 4(a)(5) or reopens the

appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on December 18, 1998;

Glenn's notice of appeal was filed on January 20, 1999, which is

beyond the thirty-day appeal period.      Glenn's failure to note a

timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of this ap-

peal.   We therefore deny leave to proceed in forma pauperis and

dismiss the appeal.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.

                                                              DISMISSED




                                   2